Citation Nr: 1209390	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease and for hypertension disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to March 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.

The Veteran presented testimony at an RO hearing in November 2008, and a transcript of the hearing is associated with his claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease and hypertension were not manifest in service or within one year of separation, and are otherwise causally unrelated to service.  

2.  The Veteran's coronary artery disease and hypertension were not caused or aggravated by the Veteran's service-connected cold injuries of his bilateral hands and feet, anxiety neurosis, or respiratory disabilities.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease and for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in May 2005 and November 2010.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notification in November 2010 advised the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess.  This was followed by subsequent adjudication, curing any  notice timing errors.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Also, the Board notes that the RO's actions complied with the Board's November 2010 remand orders by furnishing the Veteran additional VCAA notice and readjudicating the claim.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations or medical opinions in 2008, 2010, and 2011 concerning the etiology of disabilities at issue; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board notes that the RO's actions complied with the Board's November 2010 remand orders by obtaining a VA medical opinion and readjudicating the Veteran's claim.  Further compliance was obtained through Veterans Health Administration medical opinions following the remand.  
 
VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arteriosclerosis or cardiovascular renal disease, including hypertension, may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran appeals the RO's September 2005 rating decision denying service connection for coronary artery disease and for hypertension.  His main contention is that his coronary artery disease and hypertension are causally related to blood flow or circulation problems associated with his service-connected cold injuries of the bilateral hands and feet. 

The Board acknowledges that service connection is in effect for a number of disabilities, including anxiety neurosis, residuals of cold injury to the hands and feet, and emphysema, bronchitis, and chronic obstructive pulmonary disease.  

Review of service treatment records show that hypertension was suspected on one occasion, and in December 1944 a consultation was requested because of hypertension and tachycardia.  A repeated electrocardiogram was essentially normal.  Blood pressure was consistent at upper limits of normal.  It was felt that the Veteran had hyperthyroidism with cardiovascular signs resulting from it.  

On private evaluation in August 1961, the Veteran's heart had a regular rhythm with no murmurs or enlargement.  The first assessment of hypertension post-service was in July 2004.  

On VA examination in September 2005, cold exposure in service was noted, and it was reported that the Veteran had hypertensive cardiovascular disease with coronary artery bypass grafting in 2000.  The examiner concluded that it was not due to a service activity or a service connection.  

On VA examination in April 2006, the Veteran reported that he had had a myocardial infarction in 2000 and that he had been diagnosed with hypertension about 5-6 years before the examination.  His claims folder was reviewed in detail, and it was noted that he had quit smoking in the 1970's.  The examiner concluded that his hypertension and coronary artery disease were less likely than not secondary to his anxiety neurosis, and that his coronary artery disease was more likely than not due to his multiple risk factors including hypertension and hypercholesterolemia.  

In September 2006, a private physician indicated that the etiology of the Veteran's coronary artery disease appeared to be essential hypertension, hypercholesterolemia, and a 46 year history of tobacco abuse.  

A VA medical opinion was obtained in December 2008.  The examiner reviewed the Veteran's claims folder and indicated that a review of the current medical literature indicated no correlation between cold injury and coronary artery disease.  The Veteran had first been diagnosed with coronary artery disease in November 2000 at 81 years of age.  He had a 40 pack year history of smoking, quitting in 1972.  He had had elevated blood pressure readings on Terazosin prior to developing significant coronary artery disease.  He had had borderline elevated lipid values throughout the 1990's.  It was the examiner's opinion that it was less likely than not that the Veteran's coronary artery disease was caused by his service-connected cold injury.  

A VA medical opinion was obtained in December 2010.  The examiner indicated that there was no medical literature or medical studies that indicate that cold injuries to the hands and feet cause coronary heart disease or hypertension.  Also, cold injuries do not aggravate coronary heart disease or hypertension.  Furthermore, coronary heart disease and hypertension were less likely than not caused from cold injuries to feet and hands and it was less likely than not that cold injuries aggravated coronary heart disease or hypertension.  

In July 2011, the Board requested a review of the claims file and opinion by a Veterans Health Administration (VHA) examiner to clarify the medical questions presented in this case.  See 38 C.F.R. § 20.901.  Such opinion was received later in 2001.  The examiner reviewed the Veteran's claims folder in detail and indicated that he did not find any evidence that the Veteran's service contributed to his coronary artery disease or hypertension.  It was stated that both of these were manifested 5 decades after service, and the Veteran had known risk factors of cigarette smoking, age, and hyperlipidemia.  The VHA examiner also noted that, anxiety neurosis, cold injuries to the hands and feet, and respiratory disabilities were not risk factors for coronary artery disease.  The Board returned the opinion to the VHA examiner for further clarification.  In a November 2011 addendum, the VHA examiner added that it was not likely that the Veteran's coronary artery disease and/or hypertension were aggravated by his service-connected anxiety neurosis, residuals of cold injuries to his hands or feet, or respiratory disabilities.  

After reviewing the evidence of record, the Board is compelled to conclude that service connection is not warranted for coronary artery disease and hypertension disability.  The question of causation in this case is clearly medical in nature, and the Board must therefore rely on the medical evidence.  Although hypertension was suspected in service, it was not subsequently diagnosed.  It is stressed that elevated blood pressure readings may be due to many factors.  In this case military medical personnel determined, after special consultation, that a diagnosis of hypertension during service was not warranted.  There does not appear to be any contrary medical opinion.  Instead, hypertension and coronary artery disease appear to have first manifested as many years after service, in about 2000 - this according to both the Veteran and the medical records.  The preponderance of the medical evidence is to the effect that the disabilities in question were not manifested during service or within one year of discharge.  Moreover, an examiner in September 2005 commented that the disabilities were not due to a service activity or a service connection.  

As for the matter of secondary service connection, the preponderance of the evidence is against the same.  An examiner in April 2006 concluded that it was less likely than not that the Veteran's hypertension and coronary artery disease were secondary to his service-connected anxiety neurosis.  An examiner in December 2008 concluded that it was less likely than not that the Veteran's coronary artery disease was caused by his service-connected cold injury.  An examiner in December 2010 indicated that there was no medical literature or medical studies that indicate that cold injuries to the hands and feet cause coronary heart disease or hypertension, and concluded that cold injuries to the hands and feet less likely than not caused or aggravated the Veteran's coronary heart disease or hypertension.  Then, in 2011, a VHA examiner indicated that it was not likely that the Veteran's coronary artery disease or hypertension was aggravated by the Veteran's service-connected anxiety neurosis, residuals of cold injuries to his hands and feet, or respiratory disabilities.  

During the Veteran's November 2008 RO hearing, it was contended that his cold injuries had caused his hypertension and coronary artery disease.  A similar contention was made outside of the hearing context.  However, laypersons such as the Veteran are not competent to indicate the cause of his current coronary artery disease and hypertension disability.  Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for coronary artery disease and for hypertension is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


